NONPRECEDENTIAL DISPOSITION
                 To be cited only in accordance with Fed. R. App. P. 32.1 
 
 

                United States Court of Appeals
                                 For the Seventh Circuit 
                                 Chicago, Illinois 60604 
                                              
                                  Argued March 2, 2016 
                                 Decided March 17, 2016 
                                              
                                          Before 
 
                                   DIANE P. WOOD, Chief Judge 
                      
                                   WILLIAM J. BAUER, Circuit Judge 
                      
                                   MICHAEL S. KANNE, Circuit Judge 
                      
 
  No. 15‐2336 
 
  JULIO ESTRADA‐HERNANDEZ,                       Petition for Review of an Order of the 
        Petitioner,                              Board of Immigration Appeals. 
                                                  
        v.                                       No. A091‐335‐563 
                                                  
  LORETTA E. LYNCH, Attorney                      
  General of the United States, 
        Respondent. 
 
                                        O R D E R 
 
        
       Julio Estrada‐Hernandez is a 34‐year‐old Mexican citizen who has been removed 
from the United States as an alien convicted of controlled‐substance offenses, a firearm 
offense (an aggravated felony), and crimes involving moral turpitude. See 8 U.S.C. 
§ 1227(a)(2). First an immigration judge and then the Board of Immigration Appeals 
rejected his efforts to avoid removal, and so he has now turned to this court for relief. We 
find no reason to upset the BIA’s decision, however, and so we deny his petition for 
review.   
No. 15‐2336                                                                          Page 2 
 
  
                                             I 
 
        Estrada‐Hernandez and his mother entered the United States unlawfully when he 
was a small child. They adjusted their status to that of lawful permanent residents 
(LPRs) in 1989, when Estrada‐Hernandez was seven. His mother became a naturalized 
citizen when he was 16, but a quirk of immigration law prevented her naturalization 
from conferring citizenship on him automatically. His parents were married, though 
apparently not happily so. He could have become a citizen in one of two ways: either 
both of his parents would have had to naturalize before he turned 18, or they would 
have had to become legally separated. See Citizenship through parents, 
https://www.uscis.gov/us‐citizenship/citizenship‐through‐parents (last visited Mar. 9, 
2016). Neither of those things happened, however. 
         
        Over the next 15 years, Estrada‐Hernandez was convicted of several state crimes, 
including three controlled‐substance violations, two retail theft convictions, and one 
charge of felon‐in‐possession of a firearm. Eventually the Department of Homeland 
Security’s Immigration and Customs Enforcement (ICE) section became aware of his 
criminal record and his LPR status. ICE instituted removal proceedings against him in 
January 2015, charging him with being removable as an alien who after admission to the 
United States was convicted of three controlled‐substance crimes,   
8 U.S.C. § 1227(a)(2)(B)(i), and one aggravated felony conviction stemming from a 
firearm violation, id. § 1227(a)(2)(A)(iii). Estrada‐Hernandez was later charged with two 
additional grounds of removal—one for a firearm violation, id. § 1227(a)(2)(C), arising 
out of the same conviction as the aggravated felony charge, and one based on 
convictions for two or more crimes involving moral turpitude, id. § 1227(a)(2)(A)(ii), 
stemming from two shoplifting incidents. 
         
        At Estrada‐Hernandez’s removal hearing, the IJ informed him of his right to 
representation at no cost to the government and asked whether he wished to have the 
case continued in order to secure counsel. Estrada‐Hernandez did not respond; instead, 
he asked why he was being detained and explained that he thought he had become a 
citizen when his mother naturalized. The IJ explored the issue and determined that 
Estrada‐Hernandez had never obtained citizenship because his parents had remained 
legally married. The following colloquy then took place: 
         
        IJ:    Well, it does not appear to me, sir, you are a citizen of the United States … 
        Do you want me to continue your case to give you more time to get a lawyer? 
No. 15‐2336                                                                             Page 3 
 
       Estrada‐Hernandez (E‐H): No. 
       IJ:     Do you wish then to represent yourself? 
       E‐H:  Yes, I mean what other choices do I have? 
       IJ:     Well, I’m willing to continue the case to give you time to contact the 
       lawyers on that list that you received or any other lawyer that you might wish to 
       contact. 
       E‐H:  I’ve tried to—I’m sorry. 
       IJ:     Or any other lawyer that you might wish— 
       E‐H:  I’ve already contacted them. 
       IJ:     If you wish to represent yourself today, it’s your right to do so. It includes 
       your right to speak on your own behalf and to present witnesses and evidence in 
       court. You have the right to inspect evidence that the Government presents 
       against you and you may object to such evidence by asking that the Court not 
       consider it. You have the right to question any witness who testifies in your case 
       and if this Court rules against you, you would have the right to appeal to a higher 
       court which is known as the Board of Immigration Appeals. Do you understand 
       these rights? 
       E‐H:  Yes, sir. 
 
       The IJ then proceeded with the hearing, in the course of which 
Estrada‐Hernandez admitted that he had been convicted of three state 
controlled‐substance offenses (all involving possession of cocaine), retail theft, and 
possessing a firearm as a felon. Estrada‐Hernandez could not remember the other theft 
that was the basis for the charge of removability as an alien “convicted of two or more 
crimes involving moral turpitude,” 8 U.S.C. § 1227(a)(2)(A)(ii), but the government 
offered proof of that conviction by submitting court documents from Cook County. The 
IJ asked Estrada‐Hernandez whether he feared being harmed if he were returned to 
Mexico, even offering to continue the case to give him more time to consider whether he 
wished to apply for asylum. Estrada‐Hernandez once again declined the IJ’s offer of a 
continuance. The IJ then pronounced that he was removable on all four grounds charged 
by the government and entered an order of removal. 
         
       Only then did Estrada‐Hernandez finally obtain counsel. He appealed to the 
Board of Immigration Appeals, arguing that remand was warranted to allow him to 
withdraw the admissions he had made while unrepresented. He asked the Board to 
“issue a published decision requiring immigration judges to enter a contested plea to all 
charges in the notice to appear when a noncitizen is appearing in pro per regardless of 
the reason why he appears without counsel.” Due process requires such a rule, he 
No. 15‐2336                                                                           Page 4 
 
asserted, because asking uncounseled aliens to admit or deny the allegations against 
them has the effect of shifting the burden of proof, rather than requiring the agency to 
prove charges by clear and convincing evidence. Estrada‐Hernandez also argued that he 
was not subject to removal for the aggravated felony conviction because his adjustment 
of status does not qualify as an admission to the United States and thus 
§ 1227(a)(2)(A)(iii)—which provides that “[a]ny alien who is convicted of an aggravated 
felony at any time after admission is deportable” (emphasis added)—does not apply to 
him. Finally he argued that the IJ erred in finding that his conviction for possessing a 
firearm as a felon qualified as an aggravated felony because the state crime that was the 
predicate for that conviction—possessing cocaine, 720 ILCS 570/402(c)—is punishable by 
imprisonment for “one year or more,” rather than a term of more than one year, and 
therefore the state crime “does not squarely ‘fit in’ within the express statutory language 
of the federal definition.” 
         
        The Board rejected all of Estrada‐Hernandez’s arguments and upheld the removal 
order. It concluded that Estrada‐Hernandez was afforded due process because the IJ 
fully complied with the statutory requirement to inform him of his right to obtain 
counsel, 8 U.S.C. § 1229a(b)(4), and offered repeatedly to continue the case to allow 
Estrada‐Hernandez to obtain representation. The Board dismissed any suggestion that 
the IJ shifted the burden of proof regarding the charges set forth in the Notice to Appear; 
the government properly supported its charges with evidence of each conviction. As for 
the question whether Estrada‐Hernandez’s firearms conviction was an aggravated 
felony for immigration purposes, the Board observed that this court already had 
resolved the question in the government’s favor. Negrete‐Rodriguez v. Mukasey, 518 F.3d 
497 (7th Cir. 2008). The Board rejected Estrada‐Hernandez’s contention that he was not 
removable under 8 U.S.C. § 1227(a)(2)(iii) because he was never “admitted” at a border; 
it held that Abdelqadar v. Gonzales, 413 F.3d 668 (7th Cir. 2005), establishes that 
adjustment of status qualifies as an admission for purposes of § 1227(a)(2)(A)(iii). 
         
                                              II 
 
        Estrada‐Hernandez pins his hopes in this petition on his effort to persuade us that 
the alleged “denial of the right to counsel,” which “includes the substantial interference 
with that right,” amounted to “a denial of due process under the Fifth Amendment.” He 
contends that the IJ “coerced and discouraged him from pursuing legal representation” 
by informing him that he did not derive citizenship through his mother and then by 
accepting admissions he made in the absence of counsel. And, he asserts, the IJ 
“excus[ed] the Department from carrying on its own burden of proof” by finding him 
No. 15‐2336                                                                              Page 5 
 
removable based on his own admissions.   
         
        The suggestion of coercion is baseless. The IJ repeatedly offered to continue the 
case so that Estrada‐Hernandez could try to contact a lawyer, but Estrada‐Hernandez 
explicitly declined those offers, confirmed his wish to proceed pro se, and stated that he 
already had contacted the pro bono attorneys on the list he had been provided. 
Moreover, it would be impossible for Estrada‐Hernandez to show prejudice from 
counsel’s absence, because the government presented evidence to support each 
conviction. Although 8 U.S.C. §1229a(b)(4) confers a statutory right to hire one’s own 
lawyer in an immigration hearing, that right is not derived from the Sixth Amendment 
right to counsel in a criminal proceeding. The latter right does not apply to removal 
proceedings, which are regarded as civil in nature. See Magala v. Gonzales, 434 F.3d 523, 
525 (7th Cir. 2005); Stroe v. INS, 256 F.3d 498, 500 (7th Cir. 2001); Leslie v. Att’y Gen. of the 
United States, 611 F.3d 171, 180–81 (3d Cir. 2010). Due process protections do apply in all 
civil proceedings, including removal hearings, Stroe, 256 F.3d at 500, but we presume 
that any removal proceeding satisfies due process when it is conducted in accordance 
with 8 U.S.C. §1229a(b)(4). That statute requires only that a noncitizen be given an 
opportunity to hire a lawyer. Apouviepseakoda v. Gonzales, 475 F.3d 881, 884–85 (7th Cir. 
2007). The IJ made it clear to Estrada‐Hernandez that he had this right.   
         
        Although Estrada‐Hernandez represented at one point that the sole issue on 
appeal was his complaint about the supposed denial of counsel, he raises two other 
arguments as well, both of which the Board rejected. First, without addressing the 
Board’s contrary conclusion, he contends that he is not removable under 
§ 1227(a)(2)(A)(iii), which applies only to aliens who have committed an aggravated 
felony after admission. His theory is that his adjustment of status, which occurred after 
he had entered the United States unlawfully, does not qualify as an “admission” under 
8 U.S.C. § 1101(a)(13)(A). Ergo, he reasons, he committed no felonies, aggravated or 
otherwise, after admission because he was never “admitted.” He bases this argument on 
Abdelqadar v. Gonzales, 413 F.3d 668 (7th Cir. 2005), which he calls the “seminal case” 
holding that an alien who is not inspected by an immigration officer at entry has never 
been admitted and is not subject to removal under § 1227. Abdelqadar, Estrada says, has 
been “consistently followed [in the Seventh Circuit], as it must, by a series of published 
decisions with full unconditional approval.”   
         
        That is not what Abdelqadar holds. Indeed, it is distinctly unhelpful for 
Estrada‐Hernandez. Citing Matter of Rosas‐Ramirez, 22 I. & N. 616 (BIA 1999) (en banc), 
the Abdelqadar court endorsed the Board’s interpretation that, for an alien who had 
No. 15‐2336                                                                              Page 6 
 
entered the United States illegally, an adjustment of status is an “admission” for purpose 
of § 1227(a)(2)(A)(iii) because the adjustment of status is the first point at which that 
individual is lawfully in the United States. Abdelqadar, 413 F.3d at 672–73. Otherwise, 
illegal entrants would be exempt from removal and would, paradoxically, enjoy greater 
rights than lawful immigrants. Id. at 673; see also Ocampo‐Duran v. Ashcroft, 254 F.3d 
1133, 1134–35 (9th Cir. 2001) (rejecting argument that alien who adjusted to lawful status 
after illegal entry was never admitted for purposes of § 1227(a)(2)(A)(iii)). 
Estrada‐Hernandez mistakenly relies on an inapposite passage from Abdelqadar, in 
which we rejected the Board’s view that the word “admission” in another part of the 
statute, § 1227(a)(2)(A)(i), referred to the most recent, rather than the initial, entry. 413 
F.3d at 673–74. Indeed, we cautioned in Abdelqadar that “the whole point of contextual 
reading is that context matters—and the context of the word ‘admission’ in [one part of 
the statute] differs substantially from its context in [another].” Id. at 674. See Lemus‐Losa 
v. Holder, 576 F.3d 752, 757 (7th Cir. 2009). 
         
        Estrada‐Hernandez argues finally that the Board erred by concluding that his 
state conviction under 720 ILCS § 5/24‐1.1(a) for being a felon in possession of a firearm 
qualifies as an aggravated felony for purposes of removal. See 
8 U.S.C. § 1227(a)(2)(A)(iii). The state crime does not “squarely fit [ ] with the express 
statutory language of [the analogous federal offense, 18 U.S.C. § 922(g)(1)],” he contends, 
because his predicate state felony conviction for possession of cocaine is punishable by 
imprisonment of not less than one year, while federal law defines a felony as a crime 
punishable by a sentence of more than one year. But as the government correctly points 
out, the relevant inquiry is whether the Illinois felon‐in‐possession offense (of which 
Estrada‐Hernandez was convicted) qualifies as an aggravated felony, and this court has 
already concluded that it does. See Negrete‐Rodriguez v. Mukasey, 518 F.3d 497, 500–02 
(7th Cir. 2008). 
         
        Finally, it is worth noting that Estrada‐Hernandez challenges only the IJ’s finding 
that he is subject to removal based on an aggravated felony conviction. He has not 
challenged the IJ’s ruling that he was also subject to removal based on convictions for 
two or more crimes involving moral turpitude, three controlled substance convictions, 
and a conviction for a firearm offense. Given our finding that the removal proceedings 
were not tainted by any due process violation and the ample support the government 
furnished, we DENY the petition for review.